Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al (PGPUB 2018/0060014 A1).
Independent Claims 
	As to claim 1, Son (Figs. 1, 2) teaches, a display apparatus (displays 100, 101, 103, 105) among a plurality of display apparatuses constituting a wall display (video wall system 1), the display apparatus comprising:
a display module (displays 100, 101, 103, 105)(Fig. 1);
(i.e. communicator 203 that connects with image source 10 via wired connection or via wired LAN with server) connected by wire (Fig. 1) with an external device (image source 10)(¶ 61);
a second communication interface (i.e. wireless communicator 209 that communicates with other display apparatuses 101, 103, 105) wirelessly connected with an another display apparatus among the plurality of display apparatuses (¶ 61); and
a processor (controller 205) configured to generate, based on information (i.e. location/rotation state/number and arrangement of the display apparatuses, ¶ 46, 57) about an image (video wall image) being received from the external device through the first communication interface (¶ 61), a driving signal (¶ 65: i.e. determine scanning direction) for driving the display module based on the received information, and provide the driving signal to the display module (¶ 65),
wherein the processor is configured to control the second communication interface to provide the information about the image to the another display apparatus (¶ 86: i.e. transmit updated information to the next display apparatus).

As to claim 6, Son (Figs. 1, 2) teaches, a method of controlling a display apparatus (displays 100, 101, 103, 105) among a plurality of display apparatuses constituting a wall display (video wall system 1), the method comprising:
based on information (i.e. location/rotation state/number and arrangement of the display apparatuses, ¶ 46, 57) about an image (video wall image) being received from an external device (image source 10, server) connected by wire (Fig. 1), (¶ 65: i.e. determine scanning direction) for driving a display module (displays 100, 101, 103, 105) based on the received information;
providing the driving signal to the display module (¶ 65); and
providing the information about the image to another display apparatus among the plurality of display apparatuses wirelessly (¶ 61: (i.e. wireless communicator 209 that communicates with other display apparatuses 101, 103, 105, and 86: i.e. transmit updated information to the next display apparatus).

Dependent Claims
As to claims 2 and 7, Son (Figs. 1-3) teaches, wherein the processor is configured, based on the information about the image being received, to identify an area corresponding to identification information of the display apparatus among an entire area of the image based on the identification information of the display apparatus (i.e. divide and display image with scaling and comply with the number and arrangement if the display apparatuses)(¶ 46) and generate the driving signal for displaying an image corresponding to the area through the display module ((¶ 48, 49: i.e. determine scanning direction and driving).

As to claims 5 and 10, Son (Fig. 1) teaches, wherein the another display apparatus is adjacent to the display apparatus (¶ 61: i.e. first display apparatus 100 communicates 101, 103, 105 wirelessly. The display apparatuses 101 and 105 are adjacent to 100 as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hochman (PGPUB 2017/0220310 A1)
	As to claim 3, Son teaches the display apparatus of claim 1, but does not specifically teach a first contact terminal and a second contact terminal.
Hochman (Fig. 2B) teaches, a first contact terminal (recessed receptacle 212) for receiving power from the external device (power/control system 420, ¶ 58); and
a second contact terminal ( connector biscuits 208) for supplying the power,
	wherein the processor is configured to provide the power received from the external device through the first contact terminal to the another display apparatus through the second contact terminal (¶ 63: i.e. biscuit extender 424 can carry power/signals across display panels via the receptacle and connector biscuits).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display, so as to provide a tile display that can be configured in any particular mosaic in any rotational orientation (¶ 35).

As to claims 4, Son teaches the display apparatus of claim 1, but does not specifically teach the another side facing the first communication interface.
Hochman (Fig. 2B) teaches, the first communication interface (recessed receptacle 212) is provided at one side of the display module, and the second communication interface (connector biscuit 208) is provided at another side facing the first communication interface (Fig. 2B: ¶ 55: i.e. connector biscuit can be wireless communication device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display, so as to provide a tile display that can be configured in any particular mosaic in any rotational orientation (¶ 35).

	As to claim 8, Son teaches the display apparatus of claim 1, but does not specifically teach a first contact terminal and a second contact terminal.
Hochman (Fig. 2B) teaches, a first contact terminal (recessed receptacle 212) for receiving power from the external device (power/control system 420, ¶ 58); and
a second contact terminal ( connector biscuits 208) for supplying the power,
	wherein the method further comprising providing the power received from the external device through the first contact terminal to the another display apparatus through the second contact terminal (¶ 63: i.e. biscuit extender 424 can carry power/signals across display panels via the receptacle and connector biscuits).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display (¶ 35).

As to claims 9, Son (Fig. 2) teaches, a first communication interface (communicator 203) connected by wire with the external device (¶ 61: i.e. connects to image source 10 or server via LAN);
a second communication interface (communicator 209 connecting wirelessly to apparatuses 101, 103, 105)  wirelessly connected with the another (¶ 1, ¶ 61).
	Son does not specifically teach the another side facing the first communication interface.
Hochman (Fig. 2B) teaches, the first communication interface (recessed receptacle 212) is provided at one side of the display module, and the second communication interface (connector biscuit 208) is provided at another side facing the first communication interface (Fig. 2B: ¶ 55: i.e. connector biscuit can be wireless communication device).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hochman’s tile display structure with its power system into Son’s tile display, so as to provide a tile display that can be configured in any particular mosaic in any rotational orientation (¶ 35).

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691